DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig 2a the intermediate casing shell 34 appears to be pointing to the wrong element (the front peripheral frame).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  the claim uses “movable” and “moveable” interchangeably. For consistency, only one spelling should be used.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the length of the fixed portion is disengaged from the said adjacent two of the thrust reverser cascades” was not originally disclosed. Applicant points to Figures 3a, 3b for support. However, the figures are an isometric view that does not fully show the fixed portion 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3280562 (Theits) in view of US 7484356 (Lair), US 2009/0107108 (hereinafter ‘108) and US 2013/0062433 (Vauchel).
Regarding claims 1, 2, 13, Theits teaches an aircraft turbojet engine nacelle (Fig 1-7, col 2 ll. 9-33; nacelle 10, 11 in Fig 6) comprising: a rear section (Fig 6; rear section including movable cowl 28), the rear section including a thrust reverser system having a movable cowl (movable cowl 28); and a guide system including a movable portion and a fixed portion (Fig 1-3, 5, 7; guide system including movable portion 32 and fixed portion 41 and the connecting bracket 42), the movable portion being secured in translation to the movable cowl and cooperating with the fixed portion (Fig 2; movable portion 32 secured to movable cowl 28 via bracket 33 and wall 31; see col 3 ll. 14-50), the fixed portion being fixed relative to the nacelle (fixed portion 41 fixed to nacelle 11 
Theits appears to show but fails to explicitly teach the guide system being disposed at a 6 o’clock position. However, it was well known in the art, as taught by ‘108, that guide systems may be disposed at the top and bottom of the thrust reverser structure (para 52; the bottom is a 6 o’clock position). It would have been obvious to one of ordinary skill in the art at the time of filing to dispose the guide system at a 6 o’clock position, as taught by ‘108. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, disposing the guide system at a 6 o’clock position yields predictable results.

Theits fails to teach a length of the fixed portion of the guide system is larger than or equal to 50% of a length of the movable portion, wherein the length of the fixed portion of the guide system is larger than or equal to 80% of the length of the movable portion. However, Vauchel teaches that it was well known in the art to provide a guide system with a sliding interface wherein the fixed portion of the guide system is larger than or equal to 50% of a length of the movable portion, and wherein the length of the fixed portion of the guide system is larger than or equal to 80% of the length of the movable portion (Fig 3, 7, 11; guide system with movable portion 29 and fixed portion 27; length of the fixed portion 27 is larger than the length of the movable portion 29). It would have been obvious to one of ordinary skill in the art at the time of filing to make the fixed portion larger than or equal to 80% of the length of the movable portion in order to provide relative translation, as taught by Vauchel. It has been held that combining or simple substitution of prior art elements according to known methods to 
Regarding claim 3, Theits in view of Lair, ‘108, and Vauchel further teaches the fixed portion forms a rail cooperating with the movable portion, the movable portion forming a guideway and including a cavity adapted to receive the fixed portion (Theits, Fig 1-3; fixed portion 41 forms a rail; movable portion 32 has a guideway and cavity that receives fixed portion 41; when the combination of Theits in view of Lair and Vauchel is made, as discussed above, the fixed portion will form a rail that has a length larger than or equal to 80% of the length of the movable portion).
Regarding claim 4-5, 14, Theits in view of Lair, ‘108, and Vauchel is silent as to the fixed portion is secured to a peripheral frame fastened to a fan casing of a turbojet engine, or directly fastened to the fan casing, and the fixed portion includes at least two fastening points (Theits; Fig 5, col 3 ll. 70-73; fixed portion 41 is fastened to fan casing 11; the wall to which bracket 42 is coupled can be construed as a “peripheral frame” fastened to the fan casing, or part of the fan casing itself; the bracket is fastened at two points as shown in Fig 5).
Regarding claim 7, 10-11, Theits in view of Lair, ‘108, and Vauchel, as discussed thus far, further teaches that the cascades a sliding type (Theits, Fig 1-3, col 6 ll. 24-55; cascades are fixed to the movable cowl and slide aftwards), wherein a rear end of the movable portion is secured to a peripheral frame of the movable cowl (rear end of the movable portion is secured at 33 to a peripheral frame 31 of the movable cowl), but is silent as to a front end of the movable portion is secured to a front . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3280562 (Theits) in view of US 7484356 (Lair), US 2009/0107108 (hereinafter ‘108)  and US 2013/0062433 (Vauchel) as applied to claim 13 above, and further in view of US 2012/0217320 (hereinafter ‘320).
Regarding claim 15, Theits in view of Lair, ‘108, and Vauchel as discussed thus far is silent as to the propulsion unit being supported by a mast, the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine. However, ‘320 teaches that propulsion systems may be supported by a mast (para 20, 31; engine nacelle is coupled to a pylon/mast), the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine (para 60-64; guide means/guide rails secured to mast or an interface with the mast). It would have been obvious to one of ordinary skill in the art at the time of filing to make the propulsion unit being supported by a mast, the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine in order to support the engine and translating movement of the rear section on the mast, as taught by ‘320. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a mast, the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine yields predictable results.

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3280562 (Theits) in view of US 7484356 (Lair), US 2009/0107108 (hereinafter ‘108)   as applied to claim 13 above, and further in view of US 9328694 (Todorovic).
Regarding claim 16-17, Theits in view of Lair, ‘108, and Vauchel as discussed thus far teaches the fixed portion has a front fastening portion secured to a fan casing (Theits Fig 5; fixed portion 41 has a front fastening portion at 42 secured to fan casing 11) but is silent as to a front peripheral frame and an intermediate casing shell disposed downstream from the front peripheral frame, wherein the fixed portion is secured to the intermediate casing shell and the movable portion is secured to the front peripheral frame or the fixed portion has a rear fastening portion secured to the intermediate casing shell, and the movable portion has a front end secured to the front peripheral frame. However, Todorovic teaches a front peripheral frame and an intermediate casing shell disposed downstream from the front peripheral frame (annotated below), wherein the fixed portion is secured to the intermediate casing shell and the movable portion is secured to the front peripheral frame (annotated below; see also Fig 4-5) and the fixed portion has a rear fastening portion secured to the intermediate casing shell, and the movable portion has a front end secured to the front peripheral frame (see annotated figure below, col 4 ll. 48-67). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a front peripheral frame and an intermediate casing shell disposed downstream from the front peripheral frame, wherein the fixed portion is secured to the intermediate casing shell and the movable portion is secured to the front peripheral frame or the fixed portion has a rear fastening portion secured to the intermediate casing shell, and the movable portion has a front end secured to the front peripheral frame in order to allow relative translation, as taught by Todorovic. It has .


    PNG
    media_image1.png
    706
    706
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “Theits et al. explicitly teaches using a plurality of … carriage members 32 and a plurality of track members 41” (implying they are not the movable portion and the fixed portion), Examiner respectfully asserts that 
Applicant argues that “the ‘108 publication merely teaches that guide rails … can be arranged in either the high or low position, but does not specify the exact positions”. Examiner respectfully disagrees. ‘108 teaches: “the guide rails … installed at the top and bottom of the thrust reverser structure”. Applicant also recognizes that the bottom is the 6 o’clock position, as stated in their arguments: “one of the guide members is disposed at the bottom/6 o'clock position”.
Applicant argues that “Lair at most teaches providing translational guidance of an O-shaped structure without bifurcation by using only a guide system positioned at 12 o'clock” and that “the guide system described in Vauchel is positioned at the 12 o'clock position”. However, neither Lair nor Vauchel was cited for teaching locating the guide system at the 6 o’clock position; the ‘108 reference was cited for that teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that regarding Vauchel, "the person skilled in the art would therefore use this teaching to modify the guide system at 12 o'clock position in Theits, not the guide system at the 6 o'clock position”. Examiner respectfully disagrees. None of the references requires the 12 o'clock system to be different from the 6 o'clock system. On the contrary, the references imply that both are the same (Vauchel, Fig 5, para 57-59; there are two guide systems including rack 35, one on opposite sides of the nacelle; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741